Appeal from an order of the Supreme Court entered in the office of the Saratoga county clerk June 19, 1941, which dismissed the proceeding herein brought under the provisions of article 78 of the Civil Practice Act. The office of chief of police of the city of MevLanicville, which is in the competitive class of the civil service, became vacant by reason of the death of the prior incumbent in January, 1940. John B. Foster, a respondent herein, was appointed to that office on March 1, 1940, and has since acted as chief of police. On June 20, 1940, the mayor of the city of MeehaMeville requested the municipal civil service commission to hold an open competitive examination to fill the vacancy, stating that a promotion examination was impracticable. It is apparent that the civil service commission complied with the requirements of section 16 of the Civil Service Law in regard to proceedings and posting notices. In the prayer for relief petitioner asks that the standard for rating applicants on a competitive basis be substituted in place of the credit for traimng and experience and that the requirement that applicants “ must have satisfactory eyesight without glasses ” be eliminated and there be substituted therefor a requirement that applicants “ must have satisfactory eyesight without glasses or as corrected with proper glasses.” Petitioner also objects to the maximum age requirement and further asks that the respondent Foster be enjoined from participating in the competitive examination. The Special Term dismissed the proceeding and from such order of dismissal petitioner appeals to this court. It cannot be found in the record that the murneipal civil service commission acted arbitrarily, capriciously or unreasonably. The decision of the Special Term was fully warranted. The order appealed from *767should be affirmed. Order unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffeman, Schenek and Poster, JJ.